Day, J.
The appellant has assigned five errors, but has not favored us with any argument. We have repeatedly held that errors assigned, but not argued, are regarded as waived, and will not be considered. It is absolutely necessary to the proper disposition of business in this court that this rule should be adhered, to. We the more readily apply this rule to the present case from the fact that a careful perusal of the abstract discloses no error which should reverse the case. The defense interposed and relied upon seems to us to be altogether lacking in probability, and it is not unlikely that this is the reason we have been asked to invent arguments to support the assignments of error, unaided by the investigations of counsel. The judgment is
Affirmed.